UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08786 Pioneer Variable Contracts Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:December 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Variable Contracts Trust By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Bond VCT The Fund held no securities during the period covered by this report in which there was a securityholder vote. Accordingly, there are no proxy votes to report. Pioneer Disciplined Value VCT Portfolio ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert M. Hernandez as Director For For Management 1.2 Elect Peter Menikoff as Director For For Management 1.3 Elect Robert Ripp as Director For For Management 1.4 Elect Theodore E. Shasta as Director For For Management 2 Declassify the Board of Directors For For Management 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Dividends 5 Approve Discharge of Board and Senior For For Management Management 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Amend Omnibus Stock Plan For For Management 8 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction of Par Value 9 Advisory Vote to ratify Named For For Management Executive Officers' Compensation AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder 7 Enhance Board Oversight of Political Against Abstain Shareholder Contributions APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eugene C. Fiedorek For For Management 2 Elect Director Chansoo Joung For For Management 3 Elect Director William C. Montgomery For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For For Management 7 Declassify the Board of Directors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3 Reappoint KPMG Audit plc as Auditors For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5(a) Re-elect Leif Johansson as Director For For Management 5(b) Elect Pascal Soriot as Director For For Management 5(c) Re-elect Simon Lowth as Director For For Management 5(d) Re-elect Genevieve Berger as Director For For Management 5(e) Re-elect Bruce Burlington as Director For For Management 5(f) Re-elect Graham Chipchase as Director For For Management 5(g) Re-elect Jean-Philippe Courtois as For For Management Director 5(h) Re-elect Rudy Markham as Director For For Management 5(i) Re-elect Nancy Rothwell as Director For For Management 5(j) Re-elect Shriti Vadera as Director For For Management 5(k) Re-elect John Varley as Director For For Management 5(l) Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For For Management 7 Authorise EU Political Donations and For For Management Expenditure 8 Authorise Issue of Equity with For For Management Pre-emptive Rights 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase of Ordinary For For Management Shares 11 Authorise the Company to Call EGM with For For Management Two Weeks' Notice BP PLC Ticker: BP. Security ID: 055622104 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Bob Dudley as Director For For Management 4 Re-elect Iain Conn as Director For For Management 5 Re-elect Dr Brian Gilvary as Director For For Management 6 Re-elect Paul Anderson as Director For For Management 7 Re-elect Frank Bowman as Director For For Management 8 Re-elect Antony Burgmans as Director For For Management 9 Re-elect Cynthia Carroll as Director For For Management 10 Re-elect George David as Director For For Management 11 Re-elect Ian Davis as Director For For Management 12 Re-elect Dame Ann Dowling as Director For For Management 13 Re-elect Brendan Nelson as Director For For Management 14 Re-elect Phuthuma Nhleko as Director For For Management 15 Re-elect Andrew Shilston as Director For For Management 16 Re-elect Carl-Henric Svanberg as For For Management Director 17 Reappoint Ernst & Young LLP as For For Management Auditors and Authorise Their Remuneration 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Abstain Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Abstain Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Abstain Shareholder Change 8 Report on Lobbying Payments and Policy Against Abstain Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Franz B. Humer For For Management 1c Elect Director Robert L. Joss For For Management 1d Elect Director Michael E. O'Neill For For Management 1e Elect Director Judith Rodin For For Management 1f Elect Director Robert L. Ryan For For Management 1g Elect Director Anthony M. Santomero For For Management 1h Elect Director Joan E. Spero For For Management 1i Elect Director Diana L. Taylor For For Management 1j Elect Director William S. Thompson, Jr. For For Management 1k Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Amend Indemnifications Provisions Against Against Shareholder COCA-COLA ENTERPRISES, INC. Ticker: CCE Security ID: 19122T109 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Bennink For For Management 1.2 Elect Director John F. Brock For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director L. Phillip Humann For For Management 1.5 Elect Director Orrin H. Ingram, II For For Management 1.6 Elect Director Thomas H. Johnson For For Management 1.7 Elect Director Suzanne B. Labarge For For Management 1.8 Elect Director Veronique Morali For For Management 1.9 Elect Director Andrea L. Saia For For Management 1.10 Elect Director Garry Watts For For Management 1.11 Elect Director Curtis R. Welling For For Management 1.12 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director John M. Connors, Jr. For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Randall J. Hogan, III For For Management 1h Elect Director Martin D. Madaus For For Management 1i Elect Director Dennis H. Reilley For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Authorize Open-Market Purchases of For For Management Ordinary Shares 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 7 Amend Articles of Association to For For Management expand the authority to execute instruments of transfer 8 Approve Creation of Distributable For For Management Reserves CSX CORPORATION Ticker: CSX Security ID: 126408103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donna M. Alvarado For For Management 1b Elect Director John B. Breaux For For Management 1c Elect Director Pamela L. Carter For For Management 1d Elect Director Steven T. Halverson For For Management 1e Elect Director Edward J. Kelly, III For For Management 1f Elect Director Gilbert H. Lamphere For For Management 1g Elect Director John D. McPherson For For Management 1h Elect Director Timothy T. O'Toole For For Management 1i Elect Director David M. Ratcliffe For For Management 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Michael J. Ward For For Management 1l Elect Director J.C. Watts, Jr. For For Management 1m Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Require Independent Board Chairman Against Against Shareholder DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Cynthia A. Glassman For For Management 1.5 Elect Director Richard H. Lenny For For Management 1.6 Elect Director Thomas G. Maheras For For Management 1.7 Elect Director Michael H. Moskow For For Management 1.8 Elect Director David W. Nelms For For Management 1.9 Elect Director E. Follin Smith For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ENSCO PLC Ticker: ESV Security ID: G3157S106 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Francis S. Kalman as Director For For Management 2 Re-elect Roxanne J. Decyk as Director For For Management 3 Re-elect Mary Francis CBE as Director For For Management 4 Reappoint KPMG LLP as Auditors of the For For Management Company 5 Reappoint KPMG Audit Plc as Auditors For For Management of the Company 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote to Approve Directors' For For Management Remuneration Report 9 Accept Auditors' and Directors' For For Management Reports and Statutory Reports 10 Amend Articles of Association For For Management Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares 11 Authorize Share Repurchase Program For For Management GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against For Shareholder 24 Stock Retention/Holding Period Against Against Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Murry S. Gerber For For Management 1.6 Elect Director Jose C. Grubisich For For Management 1.7 Elect Director Abdallah S. Jum'ah For For Management 1.8 Elect Director David J. Lesar For For Management 1.9 Elect Director Robert A. Malone For For Management 1.10 Elect Director J. Landis Martin For For Management 1.11 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Human Rights Risk Assessment Against Abstain Shareholder Process INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Abstain Shareholder LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Linda Z. Cook For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Abstain Shareholder Contributions 7 Report on Lobbying Activities Against Abstain Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard For For Management 1.2 Elect Director Steven A. Kandarian For For Management 1.3 Elect Director John M. Keane For For Management 1.4 Elect Director Alfred F. Kelly, Jr. For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Catherine R. Kinney For For Management 1.7 Elect Director Hugh B. Price For For Management 1.8 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For For Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For For Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against For Shareholder 7 Adopt Retention Ratio for Against For Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cartwright For For Management 1b Elect Director Vernon E. Clark For For Management 1c Elect Director Stephen J. Hadley For For Management 1d Elect Director Michael C. Ruettgers For For Management 1e Elect Director Ronald L. Skates For For Management 1f Elect Director William R. Spivey For For Management 1g Elect Director Linda G. Stuntz For Against Management 1h Elect Director William H. Swanson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Abstain Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Submit SERP to Shareholder Vote Against For Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder REGIONS FINANCIAL CORPORATION Ticker: RF Security ID: 7591EP100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George W. Bryan For For Management 1b Elect Director Carolyn H. Byrd For For Management 1c Elect Director David J. Cooper, Sr. For For Management 1d Elect Director Don DeFosset For For Management 1e Elect Director Eric C. Fast For For Management 1f Elect Director O.B. Grayson Hall, Jr. For For Management 1g Elect Director John D. Johns For For Management 1h Elect Director Charles D. McCrary For For Management 1i Elect Director James R. Malone For For Management 1j Elect Director Ruth Ann Marshall For For Management 1k Elect Director Susan W. Matlock For For Management 1l Elect Director John E. Maupin, Jr. For For Management 1m Elect Director John R. Roberts For For Management 1n Elect Director Lee J. Styslinger, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Report on Political Contributions Against Abstain Shareholder THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Ronald T. LeMay For For Management 1g Elect Director Andrea Redmond For For Management 1h Elect Director H. John Riley, Jr. For For Management 1i Elect Director John W. Rowe For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Mary Alice Taylor For For Management 1l Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director William W. George For For Management 6 Elect Director James A. Johnson For For Management 7 Elect Director Lakshmi N. Mittal For For Management 8 Elect Director Adebayo O. Ogunlesi For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Elect Director Mark E. Tucker For For Management 12 Elect Director David A. Viniar For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Establish Board Committee on Human Against Against Shareholder Rights 17 Report on Lobbying Payments and Policy Against Abstain Shareholder 18 Adopt Proxy Access Right Against Against Shareholder 19 Employ Investment Bank to Explore Against Against Shareholder Alternatives to Maximize Shareholder Value THE MOSAIC COMPANY Ticker: MOS Security ID: 61945C103 Meeting Date: OCT 04, 2012 Meeting Type: Annual Record Date: AUG 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis E. Cochran For For Management 1.2 Elect Director Gregory L. Ebel For For Management 1.3 Elect Director Robert L. Lumpkins For For Management 1.4 Elect Director William T. Monahan For For Management 2 Elect Director Harold H. Mackay For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against Abstain Shareholder TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Fred Hassan For For Management 1.9 Elect Director Kenneth J. Novack For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 03, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For For Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Douglas W. Leatherdale For For Management 1i Elect Director Glenn M. Renwick For For Management 1j Elect Director Kenneth I. Shine For For Management 1k Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Abstain Shareholder VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W209 Meeting Date: JUL 24, 2012 Meeting Type: Annual Record Date: JUN 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Gerard Kleisterlee as Director For For Management 3 Re-elect Vittorio Colao as Director For For Management 4 Re-elect Andy Halford as Director For For Management 5 Re-elect Stephen Pusey as Director For For Management 6 Re-elect Renee James as Director For For Management 7 Re-elect Alan Jebson as Director For For Management 8 Re-elect Samuel Jonah as Director For For Management 9 Re-elect Nick Land as Director For For Management 10 Re-elect Anne Lauvergeon as Director For For Management 11 Re-elect Luc Vandevelde as Director For For Management 12 Re-elect Anthony Watson as Director For For Management 13 Re-elect Philip Yea as Director For For Management 14 Approve Final Dividend For For Management 15 Approve Remuneration Report For For Management 16 Reappoint Deloitte LLP as Auditors For For Management 17 Authorise the Audit and Risk Committee For For Management to Fix Remuneration of Auditors 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Authorise EU Political Donations and For For Management Expenditure 22 Authorise the Company to Call EGM with For For Management Two Weeks' Notice WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Review Fair Housing and Fair Lending Against Abstain Shareholder Compliance Pioneer Emerging Markets VCT Port. AGRICULTURAL BANK OF CHINA Ticker: 601288 Security ID: Y00289119 Meeting Date: OCT 29, 2012 Meeting Type: Special Record Date: SEP 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Guo Haoda as Executive Director For For Management 2 Elect Lou Wenlong as Executive Director For For Management 3 Elect Francis Yuen Tin-fan as For For Management Independent Non-Executive Director 4 Elect Dai Genyou as External Supervisor For For Management 5 Appoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Limited Company and PricewaterhouseCoopers as Auditors 6 Amend Articles of Association For For Management 7 Approve Issuance of Subordinated Bonds For For Management of an Aggregate Principal Amount of Not More Than RMB 50 Billion AGRICULTURAL BANK OF CHINA Ticker: 601288 Security ID: Y00289119 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: MAY 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2012 Work Report of the Board For For Management 2 Accept 2012 Work Report of the Board For For Management of Supervisors 3 Accept Final Financial Accounts for For For Management 2012 4 Approve Profit Distribution Plan for For For Management 2012 5 Approve Fixed Assets Investment Budget For For Management for 2013 6 Appoint Auditors For For Management 7 Approve Adjustment to the Board's For For Management Authority to Approve Investment in Bonds of Certain Clients 8 Approve Issuance of Eligible Capital For For Management Instruments with Write-Down Feature ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: S04255196 Meeting Date: MAR 11, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Long Term Incentive Plan 2005 For For Management 2 Amend Bonus Share Plan 2005 For For Management 1 Adopt New Memorandum of Incorporation None None Management 3 Authorise Board to Ratify and Execute For For Management Approved Resolutions ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: S04255196 Meeting Date: MAR 27, 2013 Meeting Type: Special Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt New Memorandum of Incorporation For For Management 1 Authorise Board to Ratify and Execute For For Management Approved Resolutions ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: S04255196 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint Ernst & Young Inc as For For Management Auditors of the Company 2 Elect Michael Kirkwood as Director For For Management 3 Elect Tony O'Neill as Director For For Management 4 Re-elect Srinivasan Venkatakrishnan For For Management (Venkat) as Director 5 Re-elect Wiseman Nkuhlu as Member of For For Management the Audit and Corporate Governance Committee 6 Elect Michael Kirkwood as Member of For For Management the Audit and Corporate Governance Committee 7 Re-elect Rhidwaan Gasant as Member of For For Management the Audit and Corporate Governance Committee 8 Re-elect Nozipho January-Bardill as For For Management Member of the Audit and Corporate Governance Committee 9 Place Authorised but Unissued Shares For For Management under Control of Directors 10 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 11 Approve Remuneration Policy For For Management 12 Approve Increase in Non-executive For For Management Directors Fees 13 Approve Increase in Non-executive For For Management Directors' Fees for Board Committees and Statutory Committee Meetings 14 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital 15 Approve Financial Assistance to For For Management Related or Inter-related Company or Corporation ANTA SPORTS PRODUCTS LTD. Ticker: 02020 Security ID: G04011105 Meeting Date: APR 09, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Declare Special Dividend For For Management 4 Reelect Ding Shizhong as Executive For For Management Director 5 Reelect Zheng Jie as Executive Director For For Management 6 Relect Dai Zhongchuan as Independent For For Management Non-Executive Director 7 Authorize Board to Fix Remuneration of For For Management Directors 8 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Authorize Reissuance of Repurchased For Against Management Shares ARTERIS SA Ticker: ARTR3 Security ID: P0R17E104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Capital Budget and Allocation For For Management of Income 3 Elect Board and Fiscal Council Members For For Management ARTERIS SA Ticker: ARTR3 Security ID: P0R17E104 Meeting Date: APR 25, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Company's For For Management Management 2 Authorize Capitalization of Reserves For For Management 3 Amend Articles to Reflect Changes in For For Management Capital ASTALDI SPA Ticker: AST Security ID: T0538F106 Meeting Date: APR 23, 2013 Meeting Type: Annual/Special Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Statutory Reports, and Allocation of Income 2.2 Slate 2 Submitted by Institutional None For Shareholder Investors 3 Approve Remuneration of Directors For Against Management 4 Approve Restricted Stock Plan For For Management 5 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 6 Approve Remuneration Report For Against Management 1 Approve Capital Increase without For For Management Preemptive Rights to Service the Bonds "Equity Linked" 2 Amend Article 27 of Company Bylaws For For Management ASTALDI SPA Ticker: AST Security ID: T0538F106 Meeting Date: APR 23, 2013 Meeting Type: Annual/Special Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor Refer to related votes above 2.1 Slate 1 Submitted by FIN.AST SRL None Did Not Vote Shareholder AXIS BANK LTD. Ticker: 532215 Security ID: Y0487S103 Meeting Date: JAN 25, 2013 Meeting Type: Special Record Date: DEC 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Share Capital For For Management 2 Amend Articles of Association to For For Management Reflect Changes in Authorized Share Capital 3 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 4 Approve Grant of Options Under the For For Management Employees Stock Option Scheme BANCO BRADESCO S.A. Ticker: BBDC4 Security ID: P1808G117 Meeting Date: MAR 11, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3.1 Elect Lazaro de Mello Brandao as For For Management Director 3.2 Elect Antonio Bornia as Director For For Management 3.3 Elect Mario Silveira Teixeira Junior For For Management as Director 3.4 Elect Joao Aguiar Alvarez as Director For For Management 3.5 Elect Denise Aguiar Alvarez as Director For For Management 3.6 Elect Luiz Carlos Trabucco Cappi as For For Management Director 3.7 Elect Carlos Alberto Rodrigues For For Management Guilherme as Director 3.8 Elect Milton Matsumoto as Director For For Management 3.9 Elect All Directors Presented under For For Management Items 3.1-3.8 4.1 Elect Nelson Lopes de Oliveira as For For Management Fiscal Council Member 4.2 Elect Joao Carlos de Oliveira as For For Management Fiscal Council Member 4.3 Elect Jorge Tadeu Pinto de Figueiredo For For Management as Alternate Fiscal Council Member 4.4 Elect Renaud Roberto Teixeira as For For Management Alternate Fiscal Council Member 4.5 Elect All Fiscal Council Members For For Management Presented under Items 4.1-4.4 5 Approve Remuneration of Company's For Against Management Management BANCO SANTANDER BRASIL SA Ticker: SANB11 Security ID: 05967A107 Meeting Date: FEB 15, 2013 Meeting Type: Special Record Date: JAN 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Deferred Bonus Plan For For Management BANCO SANTANDER BRASIL SA Ticker: SANB11 Security ID: 05967A107 Meeting Date: APR 29, 2013 Meeting Type: Annual/Special Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management 4 Approve Remuneration of Company's For Against Management Management 1 Alter Dividend Payment Date For For Management 2 Approve Long Term Incentive Plans For For Management BANCO SANTANDER BRASIL SA Ticker: SANB11 Security ID: 05967A107 Meeting Date: JUN 03, 2013 Meeting Type: Special Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Marcial Angel Portela Alvarez as For For Management Chairman of the Board 2 Elect Celso Clemente Giacometti as For For Management Vice-Chairman of the Board 3 Elect Jesus Maria Zabalza Lotina as For For Management Director 4 Ratify Board Composition For For Management 5 Approved Deferred Bonus Plan For For Management BANK OF CHINA LIMITED Ticker: 03988 Security ID: Y0698A107 Meeting Date: OCT 25, 2012 Meeting Type: Special Record Date: SEP 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration Plan for the For For Management Chairman, Executive Directors, Chairman of the Board of Supervisors and Shareholder Representative Supervisors of 2011 2 Appoint Ernst & Young Hua Ming as For For Management Auditors and Authorize Board to Fix Their Remuneration BANK OF CHINA LIMITED Ticker: 03988 Security ID: Y0698A107 Meeting Date: MAR 26, 2013 Meeting Type: Special Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Wang Shiqiang as Non-executive For For Management Director 2 Approve Downward Adjustment to the For For Management Conversion Price of the A Share Convertible Bonds 3 Amend Articles of Association For For Management BHARAT HEAVY ELECTRICALS LTD. Ticker: 500103 Security ID: Y0882L133 Meeting Date: JUN 27, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Modified Draft Rehabilitation For For Management Scheme BRADESPAR S.A Ticker: BRAP4 Security ID: P1808W104 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management 4 Elect Fiscal Council Members and For For Management Approve their Remuneration 5 Approve Remuneration of Company's For Against Management Management BRF - BRASIL FOODS SA Ticker: BRFS3 Security ID: P1905C100 Meeting Date: DEC 18, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Appoint Independent Firm to Appraise For For Management Proposed Absorptions 2 Approve Independent Firm's Appraisal For For Management 3 Approve Agreement to Absorb Sadia S.A. For For Management and Heloisa Industria e Comercio de Produtos Lacteos Ltda. 4 Amend Articles For For Management BTG PACTUAL GROUP Ticker: BBTG11 Security ID: G16634126 Meeting Date: APR 30, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 5 and 24 For For Management BTG PACTUAL GROUP Ticker: BBTG11 Security ID: G16634126 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management 4 Approve Remuneration of Company's For Against Management Management CENCOSUD SA Ticker: CENCOSUD Security ID: P2205J100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: APR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2012 2 Approve Allocation of Income and For For Management Dividends of CLP 20.60 Per Share 3 Approve Dividend Policy For For Management 4 Approve Remuneration of Directors For For Management 5 Elect Directors For Against Management 6 Approve Remuneration of Directors' For For Management Committee and its Consultants and Their Budget 7 Receive Report of Directors and None None Management Directors' Committee Expenses 8 Elect External Auditors For For Management 9 Designate Risk Assessment Companies For For Management 10 Approve Special Auditors' Report None None Management Regarding Related-Party Transactions 11 Receive Report on Activities Carried None None Management Out by Directors' Committee 12 Designate Newspaper to Publish Meeting For For Management Announcements 13 Other Business (Voting) For Against Management CHINA COAL ENERGY COMPANY LIMITED Ticker: 01898 Security ID: Y1434L100 Meeting Date: DEC 11, 2012 Meeting Type: Special Record Date: NOV 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Provision of Guarantee by a For Against Management Subsidiary of the Company 2 Amend Articles of Association For For Management CHINA COAL ENERGY COMPANY LIMITED Ticker: 01898 Security ID: Y1434L100 Meeting Date: FEB 01, 2013 Meeting Type: Special Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Li Yanjiang as Non-Executive For For Management Director and Authorize the Remuneration Committee to Determine His Remuneration 1b Elect Zhou Qinye as Independent For For Management Non-Executive Director and Authorize the Remuneration Committee to Determine His Remuneration CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD. Ticker: 01800 Security ID: Y14369105 Meeting Date: FEB 21, 2013 Meeting Type: Special Record Date: JAN 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Super Short-Term For For Management Debentures 2 Approve Proposed Change of Registered For Against Shareholder Capital of CCCC Finance Company Limited CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD. Ticker: 01800 Security ID: Y14369105 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Profit Distribution Plan and For For Management the Final Dividend 3 Reappoint PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian LLP as International and Domestic Auditors, Respectively, and Authorize Board to Fix Their Remuneration 4 Approve Estimated Cap for the Internal For Against Management Guarantees of the Group in 2013 5 Approve the Estimated Total Amount of For Against Management the Day-to-Day Related Party Transactions 6 Approve Proposed Transaction Under the For Against Management Deposit Service Framework Agreement 7 Approve Report of the Board of For For Management Directors 8 Approve Report of the Supervisory For For Management Committee 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA CONSTRUCTION BANK CORPORATION Ticker: 00939 Security ID: Y1397N101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2012 Report of Board of For For Management Directors 2 Approve 2012 Report of Board of For For Management Supervisors 3 Approve 2012 Final Financial Accounts For For Management 4 Approve 2012 Profit Distribution Plan For For Management 5 Approve Budget of 2013 Fixed Assets For For Management Investment 6 Appoint Auditors For For Management 7a Elect Zhang Jianguo as Director For For Management 7b Elect Zhao Xijun as Director For For Management 7c Elect Chen Yuanling as Director For For Management 7d Elect Zhu Hongbo as Director For For Management 7e Elect Hu Zheyi as Director For For Management 7f Elect Chung Shui Ming Timpson as For For Management Director 7g Elect Margaret Leung Ko May Yee as For For Management Director 7h Elect Wim Kok as Director For For Management 7i Elect Murray Horn as Director For For Management 7j Elect Xu Tie as Director For For Management 7k Elect Qi Shouyin as Director For For Management 7l Approve Terms of Office of Proposed For For Management Directors 8a Elect Zhang Furong as Shareholder For For Management Representative Supervisor 8b Elect Liu Jin as Shareholder For For Management Representative Supervisor 8c Elect Li Xiaoling as Shareholder For For Management Representative Supervisor 8d Elect Bai Jianjun as External For For Management Supervisor 8e Elect Wang Xinmin as External None For Shareholder Supervisor 9 Approve Issuance of Write-Down Type For For Management Eligible Capital Instruments 10 Approve Revisions to the Article of For For Management Association CHINA LIFE INSURANCE CO. LIMITED Ticker: 02628 Security ID: Y1477R204 Meeting Date: JUN 05, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of Board of Directors For For Management 2 Approve Report of Supervisory Committee For For Management 3 Approve Financial Report For For Management 4 Approve Profit Distribution Plan For For Management 5 Approve Remuneration of Directors and For For Management Supervisors 6 Approve Remuneration of Auditors for For For Management the Year 2012 7 Approve Appointment of Auditors for For For Management the Year 2013 8 Approve Cap Amounts in Respect of the For For Management Framework Agreement with China Guangfa Bank Co. Ltd. 9 Amend Articles of Association For For Management CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 00688 Security ID: Y15004107 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Hao Jian Min as Director For For Management 3b Elect Xiao Xiao as Director For For Management 3c Elect Guo Yong as Director For For Management 3d Elect Kan Hongbo as Director For For Management 3e Elect Wong Ying Ho, Kennedy as Director For For Management 3f Elect Fan Hsu Lai Tai, Rita as Director For For Management 3g Elect Li Man Bun, Brian David as For For Management Director 4 Authorize Board to Fix the For For Management Remuneration of Directors 5 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 00688 Security ID: Y15004107 Meeting Date: MAY 30, 2013 Meeting Type: Special Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New Master CSCECL Group For For Management Engagement Agreement and the Proposed Cap CHINA PETROLEUM & CHEMICAL CORP. Ticker: 00386 Security ID: Y15010104 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of Supervisors For For Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Interim Profit Distribution For For Management Plan for the Year 2013 5 Appoint PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian CPA's Limited Company as Exteral Auditors and Authorize Board to Fix Their Remuneration 6 Approve Profit Distribution Plan for For For Management the Year Ended Dec. 31, 2012 7 Amend Articles of Association For For Management 8 Approve Extension of Validity Period For For Management of the Resolution in Relation to the Issuance of A Share Convertible Corporate Bonds and Other Related Matters 9 Authorize Board to Determine the For Against Management Proposed Pan for the Issuance of Debt Financing Instruments 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA PETROLEUM & CHEMICAL CORP. Ticker: 00386 Security ID: Y15010104 Meeting Date: MAY 29, 2013 Meeting Type: Special Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Profit Distribution Proposal For For Management for the Year 2012 CHINA RAILWAY CONSTRUCTION CORPORATION LTD. Ticker: 601186 Security ID: Y1508P110 Meeting Date: DEC 28, 2012 Meeting Type: Special Record Date: NOV 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association of the For For Management Company 2 Approve Shareholders' Return Plan of For For Management China Railway Construction Corporation Limited for the Coming Three Years of 2012-2014 3 Approve Issuance of Medium-term Notes For For Management and Short-term Financing Bonds CHINA RAILWAY CONSTRUCTION CORPORATION LTD. Ticker: 601186 Security ID: Y1508P110 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Audited Financial Statements For For Management 4 Approve Profits Distribution Plan For For Management 5 Approve Annual Report for the Year For For Management Ended Dec. 31, 2012 6 Elect Zhang Zongyan as Director For For Management 7 Appoint External Auditors and the For For Management Payment of 2012 Auditing Service Fee 8 Appoint Internal Control Auditors and For For Management the Payment of 2012 Auditing Service Fee 9 Approve Directors' Remuneration For For Management Packages for 2012 10 Approve Increase of Issuance Size of For For Management Overseas Bonds 11 Approve Adjustment on Term of For For Management Medium-Term Notes 12 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA SHENHUA ENERGY CO., LTD. Ticker: 01088 Security ID: Y1504C113 Meeting Date: SEP 14, 2012 Meeting Type: Special Record Date: AUG 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Debt Financing For Against Management Instruments of the Company CHINA TELECOM CORPORATION LTD Ticker: 00728 Security ID: Y1505D102 Meeting Date: OCT 16, 2012 Meeting Type: Special Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition Agreement Between For For Management the Company and China Telecommunications Corporation and Related Transactions 2 Approve Engineering Framework For For Management Agreement and Proposed Annual Caps 3 Approve Ancillary Telecommunications For For Management Services Framework Agreement and Proposed Annual Caps 4 Elect Chen Liangxian as Director and For For Management Authorize Board to Fix His Remuneration 5 Elect Shao Chunbao as Supervisor and For For Management Authorize Supervisory Committee to Fix His Remuneration 6 Elect Hu Jing as Supervisor and For For Management Authorize Supervisory Committee to Fix His Remuneration 7a Amend Articles Re: Business Scope For For Management 7b Amend Articles Re: Supervisory For For Management Committee Composition 7c Authorize Board to Do Such Actions For For Management Necessary to Complete the Approval and/or Registration of the Amendmentss to the Articles of Association CITIC SECURITIES CO., LTD. Ticker: 600030 Security ID: Y1639N117 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2012 Work Report of the Board For For Management 2 Approve 2012 Work Report of the For For Management Supervisory Committee 3 Approve 2012 Annual Report For For Management 4 Approve 2012 Profit Distribution Plan For For Management 5 Reappoint Ernst & Young Hua Ming LLP For For Management and Ernst & Young as External Auditors 6 Approve Estimated Investment Amount For For Management for Proprietary Business for 2013 7a Approve Related/Connected Party For For Management Transactions with CITIC Group Corporation and Its Related/Connected Parties 7b Approve Potential Related Party For For Management Transactions with China Asset Management Co., Ltd. 7c Approve Potential Related Party For For Management Transactions with CITIC Private Equity Funds Management Co., Ltd. 8 Approve Remuneration of Directors and For For Management Supervisors 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10 Approve Expansion of Business Scope For For Management 11 Approve Amendments to Articles of For For Management Association CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: AUG 21, 2012 Meeting Type: Special Record Date: AUG 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Coalbed Methane Resources For For Management Exploration and Development Cooperation Agreement and Related Transactions CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: NOV 21, 2012 Meeting Type: Special Record Date: NOV 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Non-exempt Revised Caps for For For Management Relevant Categories of the Continuing Connected Transactions in Respect of 2012 and 2013 COCA COLA ICECEK A.S. Ticker: CCOLA Security ID: M253EL109 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For For Management Authorize Presiding Council to Sign Minutes of Meeting 2 Accept Statutory Reports For For Management 3 Accept Financial Statements For For Management 4 Approve Discharge of Board and Auditors For For Management 5 Elect Directors and Approve Their For For Management Remuneration 6 Ratify External Auditors For For Management 7 Approve Allocation of Income For For Management 8 Receive Information on Charitable None None Management Donations 9 Receive Information on the Guarantees, None None Management Pledges, and Mortgages Provided by the Company to Third Parties 10 Amend Company Articles For For Management 11 Approve Working Principles of the For For Management General Assembly 12 Receive Information on Related Party None None Management Transactions 13 Receive Information on Remuneration None None Management Policy 14 Approve Related Party Transactions For Against Management 15 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 16 Wishes None None Management COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Ticker: AMBV4 Security ID: P0273S127 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members and For For Management Alternates 4 Approve Remuneration of Company's For For Management Management COUNTRY GARDEN HOLDINGS COMPANY LTD. Ticker: 02007 Security ID: G24524103 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAY 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Yeung Kwok Keung as Director For For Management 3b Elect Yang Erzhu as Director For For Management 3c Elect Su Rubo as Director For For Management 3d Elect Zhang Yaoyuan as Director For For Management 3e Elect Lai Ming, Joseph as Director For For Management 3f Elect Huang Hongyan as Director For For Management 3g Elect Huang Xiao as Director For For Management 3h Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares CSR CORPORATION LTD. Ticker: 601766 Security ID: Y1822T103 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2012 Work Report of the Board For For Management of Directors 2 Approve 2012 Work Report of the For For Management Supervisory Committee 3 Approve 2012 Final Accounts of the For For Management Company 4 Approve 2012 Profit Distribution Plan For For Management 5 Approve Resolution in Relation to the For Against Management Arrangement of Guarantees by the Company and its Subsidiaries for 2013 6 Approve Resolution in Relation to the For For Management Matters Regarding the A Share Connected Transactions for 2013 7 Approve Resolution in Relation to the For For Management Remuneration and Welfare of Directors and Supervisors 8 Reappoint Auditors and Approve the For For Management Bases for Determination of their Remuneration 9 Approve Issuance of Debt Financing For For Management Instruments 10 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights DEUTSCHE BANK MEXICO - MACQUARIE MEXICO REAL ESTATE MANAGEMENT SA DE CV Ticker: FIBRAMQ12 Security ID: P3515D155 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: APR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Audited Financial Statements For For Management for Fiscal Year 2012 2 Approve Annual Report for Fiscal Year For For Management 2012 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions ECOPETROL S.A Ticker: EC Security ID: 279158109 Meeting Date: DEC 06, 2012 Meeting Type: Special Record Date: NOV 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Safety Guidelines/Open Meeting None None Management 2 Open Meeting/Verify Quorum None None Management 3 Opening Remarks by Chairman of the None None Management Board 4 Approve Meeting Agenda For For Management 5 Elect Chairman Meeting For For Management 6 Elect Committee in Charge of For For Management Scrutinizing Elections and Polling 7 Elect Committee to Approve Minutes of For For Management Meeting 8 Elect Director For Against Management ECOPETROL S.A Ticker: EC Security ID: 279158109 Meeting Date: MAR 21, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Safety Guidelines/Open Meeting None None Management 2 Verify Quorum None None Management 3 Opening by Chief Executive Officer None None Management 4 Approve Meeting Agenda For For Management 5 Appoint Chairman of the Meeting For For Management 6 Appoint Committee in Charge of For For Management Scrutinizing Elections and Polling 7 Appoint Committee to Approve Minutes For For Management of Meeting 8 Accept Board of Directors' Report Re: None None Management President's Evaluation and Corporate Governance Compliance 9 Accept Directors' and Chairman's None None Management Reports 10 Accept Report from Representative of None None Management Minority Shareholders 11 Approve Consolidated and Individual None None Management Financial Statements 12 Approve Auditor's Report None None Management 13 Approve of Management's and External For For Management Auditor's Reports as well as Financial Statements 14 Approve Dividends For For Management 15 Appoint Auditors and Fix Their For For Management Remuneration 16 Elect Directors and Approve Their For Against Management Remuneration 17 Amend Bylaws For For Management 18 Transact Other Business (Non-Voting) None None Management EMBRAER SA Ticker: ERJ Security ID: 29082A107 Meeting Date: MAR 08, 2013 Meeting Type: Special Record Date: JAN 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 2, 8, 33, 39, and 40 For For Management Re: Competencies of Board of Directors and Executive Members 2 Amend Articles 27, 29, 30, 31, 32, 33, For For Management 34, and 35 Re: Board Structure 3 Amend Articles 9, 10, 11, 12, 16, 18, For For Management 20, 22, 23, 30, 31, 32, 33, 39, 47, 49, 54, 55, and 59 EMBRAER SA Ticker: ERJ Security ID: 29082A107 Meeting Date: APR 25, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management 4 Elect Fiscal Council Members For For Management 5 Approve Remuneration of Company's For Against Management Management 6 Approve Remuneration of Fiscal Council For For Management 1 Amend Stock Option Plan For For Management 2 Approve Stock Option Plan for Board of For For Management Directors FIRSTRAND LTD Ticker: FSR Security ID: S5202Z131 Meeting Date: NOV 29, 2012 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Re-elect Lauritz Dippenaar as Director For For Management 1.2 Re-elect Leon Crouse as Director For Against Management 1.3 Re-elect Patrick Goss as Director For For Management 1.4 Re-elect Nolulamo Gwagwa as Director For For Management 1.5 Re-elect Deepak Premnarayen as Director For For Management 1.6 Re-elect Benedict van der Ross as For For Management Director 2 Re-elect Jurie Bester as Director For For Management 3 Elect Mary Bomela as Director For For Management 4 Reappoint PricewaterhouseCoopers Inc For For Management and Deloitte & Touche as Joint Auditors of the Company and Tom Winterboer and Kevin Black as the Individual Registered Auditors 5 Authorise Audit Committee to Fix For For Management Remuneration of the Auditors 1 Approve Remuneration Policy For For Management 6 Place Authorised but Unissued Ordinary For For Management Shares under Control of Directors 7 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 1 Amend Memorandum of Incorporation Re: For For Management Retirement of Directors 2 Authorise Repurchase of Up to Ten For For Management Percent of Issued Share Capital 3 Approve Financial Assistance to For For Management Directors, Prescribed Officers and Employee Share Scheme Beneficiaries of the Company and to Any Related or Inter-related Company or Corporation 4 Approve Remuneration of Non-Executive For For Management Directors with Effect from 1 December 2012 FOMENTO ECONOMICO MEXICANO SAB DE CV (FEMSA) Ticker: FEMSAUBD Security ID: 344419106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of Board of Directors on For For Management Financial Statements and Statutory Reports for Fiscal Year 2012, Receive CEO's Report and Audit and Corporate Practices Committees Chairmen Report 2 Accept Report on Adherence to Fiscal For For Management Obligations 3 Approve Allocation of Income and For For Management Distribution of Cash Dividends 4 Set Aggregate Nominal Share Repurchase For For Management Reserve to a Maximum Amount of up to MXN 3 Billion 5 Elect Directors and Secretaries, For For Management Verify Independence of Directors, and Approve their Remuneration 6 Elect Members and Chairmen of Finance For For Management and Planning Committee, Audit Committee and Corporate Practices Committee; Approve Their Remuneration 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions 8 Approve Minutes of Meeting For For Management GAZPROM OAO Ticker: GAZP Security ID: 368287207 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: MAY 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends For For Management 5 Approve Procedure of Dividend Payment For For Management 6 Ratify ZAO PricewaterhouseCoopers as For For Management Auditor 7 Approve Remuneration of Directors For Against Management 8 Approve Remuneration of Members of For For Management Audit Commission 9 Amend Charter For For Management 10 Amend Regulations on General Meetings For For Management 11 Approve New Edition of Regulations on For For Management Audit Commission 12.1 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Loan Agreements 12.2 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Loan Agreements 12.3 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Loan Agreements 12.4 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Loan Facility Agreement 12.5 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Loan Facility Agreement 12.6 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Loan Facility Agreement 12.7 Approve Related-Party Transaction with For For Management OAO Bank Rossiya Re: Loan Facility Agreement 12.8 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts 12.9 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds 12.10 Approve Related-Party Transaction with For For Management OAO Gazprombank, OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System 12.11 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale 12.12 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale 12.13 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Forward/Swap Conversion Operations 12.14 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Deposit Agreements 12.15 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Deposit Agreements 12.16 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Deposit Agreements 12.17 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 12.18 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 12.19 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 12.20 Approve Related-Party Transaction with For For Management OAO Gazprombank: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 12.21 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Guarantees to Tax Authorities 12.22 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Guarantees to Tax Authorities 12.23 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Agreements on Guarantees to Tax Authorities 12.24 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Infrastructure Facilities at Railway Stations 12.25 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Tank Cars 12.26 Approve Related-Party Transaction with For For Management DOAO Tsentrenergogaz Re: Agreements on Temporary Possession and Use of Building and Equipment 12.27 Approve Related-Party Transaction with For For Management OAO Tsentrgaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.28 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Temporary Possession and Use of Non-residential Premises 12.29 Approve Related-Party Transaction with For For Management OAO Gazprom Neftekhim Salavat Re: Agreements on Temporary Possession and Use of Gas Condensate Pipeline 12.30 Approve Related-Party Transaction with For For Management OOO Gazprom Export Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.31 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Telecommunications 12.32 Approve Related-Party Transaction with For For Management OAO Gazprom Space Systems Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.33 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.34 Approve Related-Party Transaction with For For Management ZAO Gazprom Invest Yug Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.35 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.36 Approve Related-Party Transaction with For For Management OOO Gazprom Komplektatsiya Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.37 Approve Related-Party Transaction with For For Management OAO Gazprombank and OOO Gazprom Export Re: License to Use OAO Gazprom's Trademarks 12.38 Approve Related-Party Transaction with For For Management OAO Gazprom Gazoraspredeleniye Re: Agreements on Temporary Possession and Use of Gas Distribution System 12.39 Approve Related-Party Transactions For For Management with OOO Gazprom Investoproekt: Re: Provision of Consulting Services 12.40 Approve Related-Party Transaction with For For Management OAO Druzhba Re: Agreements on Temporary Possession and Use of Facilities of Druzhba Vacation Center 12.41 Approve Related-Party Transaction with For For Management OOO Gazprom Export Re: Agreements on Sale of Commercial Products Owned by Gazprom 12.42 Approve Related-Party Transaction with For For Management OAO Severneftegazprom Re: Agreements on Delivery of Gas 12.43 Approve Related-Party Transaction with For For Management OAO Tomskgazprom Re: Agreements on Transportation of Gas 12.44 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Agreements on Transportation of Gas 12.45 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreements on Transportation of Gas 12.46 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreements on Arranging of Injection and Storage of Gas 12.47 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Agreements on Transportation of Gas 12.48 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Infrastructure Facilities 12.49 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Agreement on Forward Transactions, and Currency Purchase/Sale Transactions 12.50 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 12.51 Approve Related-Party Transaction with For For Management a/s Latvijas Gaze Re: Agreements on Sale of Gas; Arranging of Injection, and Storage of Gas 12.52 Approve Related-Party Transaction with For For Management AB Lietuvos Dujos Re: Agreements on Sale and Transportation of Gas 12.53 Approve Related-Party Transaction with For For Management AO Moldovagaz Re: Agreements on Sale and Transportation of Gas 12.54 Approve Related-Party Transaction with For For Management KazRosGaz LLP Re: Agreements on Transportation of Gas 12.55 Approve Related-Party Transaction with For For Management OAO Beltransgaz Re: Agreements on Sale and Transportation of Gas 12.56 Approve Related-Party Transaction with For For Management GAZPROM Germania GmbH Re: Agreements on Transportation of Gas 12.57 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreements on Start-Up and Commissioning Work 12.58 Approve Related-Party Transaction with For For Management ZAO Gazprom Invest Yug Re: Agreements on Start-Up and Commissioning Work 12.59 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreements on Start-Up and Commissioning Work 12.60 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest Re: Agreements on Start-Up and Commissioning Work 12.61 Approve Related-Party Transaction with For For Management ZAO Gazprom Invest Yug Re: Agreements on Investment Projects 12.62 Approve Related-Party Transaction with For For Management OOO Gazpromtrans Re: Agreements on Investment Projects 12.63 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreements on Investment Projects 12.64 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest Re: Agreements on Investment Projects 12.65 Approve Related-Party Transaction with For For Management OAO Gazprom Gazoraspredeleniye Re: Service Agreement on Partial Liquidation of Gas Pipeline 12.66 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Property Insurance 12.67 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Environment, Life, Health, and Individual Property Insurance 12.68 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Environment, Life, Health, and Individual Property Insurance 12.69 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Insurance in Connection with Customs Operations 12.70 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees 12.71 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees, Their Familiy Members, and Retired Former Employees 12.72 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Transportation Vehicles Owned By Gazprom 12.73 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board 12.74 Approve Related-Party Transaction with For For Management OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks 12.75 Approve Related-Party Transaction For For Management with OAO SOGAZ Re: Agreement on Insurance During Business Assignment 12.76 Approve Related-Party Transaction with For For Management Multiple Parties Re: Agreements on Arranging Stocktaking of Property 12.77 Approve Related-Party Transaction with For For Management ZAO Yamalgazinvest, and OOO Temryukmortrans, OAO Gazpromtrubinvest, and Gazprom (UK) Limited Re: License to Use OAO Gazprom's Trademarks 12.78 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: License to Use OAO Gazprom's Trademarks 12.79 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: License to Use OAO Gazprom's Trademarks 12.80 Approve Related-Party Transaction with For For Management GAZPROM Germania GmbH Re: Exclusive License to Use OAO Gazprom's Trademarks 12.81 Approve Related-Party Transaction with For For Management OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks 12.82 Approve Related-Party Transaction with For For Management Gazprom Marketing and Trading Limited Re: Exclusive License to Use OAO Gazprom's Trademarks 12.83 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks 12.84 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks 12.85 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Agreements on Delivery of Gas 13.1 Elect Andrey Akimov as Director None Against Management 13.2 Elect Farit Gazizullin as Director None Against Management 13.3 Elect Viktor Zubkov as Director None Against Management 13.4 Elect Elena Karpel as Director None Against Management 13.5 Elect Timur Kulibayev as Director None Against Management 13.6 Elect Vitaliy Markelov as Director None Against Management 13.7 Elect Viktor Martynov as Director None Against Management 13.8 Elect Vladimir Mau as Director None Against Management 13.9 Elect Aleksey Miller as Director None Against Management 13.10 Elect Valery Musin as Director None For Management 13.11 Elect Mikhail Sereda as Director None Against Management 14.2 Elect Dmitry Arkhipov as Member of For For Management Audit Commission 14.4 Elect Vadim Bikulov as Member of Audit For For Management Commission 14.6 Elect Marina Mikhina as Member of For Against Management Audit Commission 14.7 Elect Lidiya Morozova as Member of For Against Management Audit Commission 14.8 Elect Anna Nesterova as Members of For For Management Audit Commission 14.9 Elect Georgiy Nozadze as Member of For For Management Audit Commission 14.10 Elect Yuriy Nosov as Member of Audit For For Management Commission 14.11 Elect Karen Oganyan as Member of Audit For For Management Commission 14.12 Elect Aleksandr Yugov as Member of For For Management Audit Commission GAZPROM OAO Ticker: GAZP Security ID: 368287207 Meeting Date: JUN 28, 2013 Meeting Type: Annual Record Date: MAY 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor Refer to related votes above 14.1 Elect Viktor Antoshin as Member of For Did Not Vote Management Audit Commission 14.3 Elect Andrey Belobrov as Member of For Did Not Vote Management Audit Commission 14.5 Elect Mikhail Kuzovlev as Member of For Did Not Vote Management Audit Commission GREAT WALL MOTOR CO., LTD. Ticker: 02333 Security ID: Y2882P106 Meeting Date: DEC 11, 2012 Meeting Type: Special Record Date: NOV 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association of the For For Management Company HDFC BANK LIMITED Ticker: 500180 Security ID: Y3119P174 Meeting Date: JUL 13, 2012 Meeting Type: Annual Record Date: JUN 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.30 Per Share For For Management 3 Reelect P. Palande as Director For For Management 4 Reelect P. Datta as Director For For Management 5 Approve BSR & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Elect K. Mistry as Director For For Management 7 Approve Payment of Fees to B. Parikh, For For Management Director 8 Reelect A. Puri as Managing Director For For Management and Approve His Remuneration HDFC BANK LIMITED Ticker: 500180 Security ID: Y3119P174 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 5.50 Per Share For For Management 3 Reelect B. Parikh as Director For For Management 4 Reelect A.N. Roy as Director For For Management 5 Approve BSR & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Elect V. Merchant as Director For For Management 7 Approve Employee Stock Option Plan For For Management 8 Approve Reappointment and Remuneration For For Management of P. Sukthankar as Executive Director HON HAI PRECISION INDUSTRY CO., LTD. Ticker: 2317 Security ID: Y36861105 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Approve the Issuance of New Shares by For For Management Capitalization of Distributable Earnings 4 Approve Proposal of Capital Increase For For Management by Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Approve Issuance of Restricted Stocks For For Management 6 Approve Amendments to the Procedures For For Management for Lending Funds to Other Parties 7 Approve Amendments to the Procedures For For Management for Endorsement and Guarantees 8 Approve Amendments to Articles of For For Management Association 9.1 Elect Gou, Tai-ming, with Shareholder For For Management No.1, as Director 9.2 Elect Tai, Jeng-wu, a Representative For For Management of Hon Chiao International Investment Co., Ltd. with Shareholder No.16662, as Director 9.3 Elect Huang, Qing-yuan, with ID For For Management R10180****, as Director 9.4 Elect Lu, Fang-ming, a Representative For For Management of Hon Jin International Investment Co. , Ltd. with Shareholder No.57132, as Director 9.5 Elect Chien, Yi-bin, with Shareholder For For Management No.13188, as Director 9.6 Elect Wu, Yu-chi, with ID N12074****, For For Management as Independent Director 9.7 Elect Liu, Cheng-yu, with ID For For Management E12118****, as Independent Director 9.8 Elect Wan, Jui-hsia, with ID For For Management S20102****, as Supervisor 9.9 Elect Chuo, Min-chih, a Representative For For Management of Fu-Rui International Investment Co. , Ltd. with Shareholder No.18953, as Supervisor 10 Approve Release of Restrictions of For For Management Competitive Activities of Directors HYPERMARCAS S.A Ticker: HYPE3 Security ID: P5246AAE3 Meeting Date: DEC 28, 2012 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Proposal and the For For Management Cancellation of 1,419,474 Shares 2 Approve Absorption of Braga Holding For For Management and the Issuance of 1,419,474 Shares HYPERMARCAS S.A Ticker: HYPE3 Security ID: P5246AAD5 Meeting Date: DEC 28, 2012 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Proposal and the For For Management Cancellation of 1,419,474 Shares 2 Approve Absorption of Braga Holding For For Management and the Issuance of 1,419,474 Shares HYUNDAI HEAVY INDUSTRIES CO. Ticker: 009540 Security ID: Y3838M106 Meeting Date: MAR 22, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 2,500 per Share 2 Elect Two Inside Directors and One For For Management Outside Director (Bundled) 3 Elect Noh Young-Bo as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI MOBIS CO. Ticker: 012330 Security ID: Y3849A109 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 1,900 per Common Share and KRW 1,950 per Preferred Share 2 Reelect Two Inside Directors and One For For Management Outside Director (Bundled) 3 Reelect Park Chan-Wook as Member of For For Management Audit Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors HYUNDAI MOTOR CO. Ticker: 005380 Security ID: Y38472109 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 1,900 per Common Share, KRW 1,950 per Preferred Share 1, KRW 2,000 per Preferred Share 2, and KRW 1,950 per Preferred Share 3 2 Reelect Two Inside Directors and Two For For Management Outside Directors(Bundled) 3 Reelect Nam Sung-Il as Member of Audit For For Management Committee 4 Amend Articles of Incorporation - For For Management Business Objectives 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors ICICI BANK LIMITED Ticker: 532174 Security ID: Y38575109 Meeting Date: JUN 24, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Preference Shares Dividend For For Management 3 Approve Dividend of INR 20.00 Per For For Management Equity Share 4 Reelect K.V. Kamath as Director For For Management 5 Reelect T. Shah as Director For For Management 6 Reelect R. Sabharwal as Director For For Management 7 Approve S.R. Batliboi & Co. LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Branch Auditors and Authorize For For Management Board to Fix Their Remuneration 9 Elect D. Choksi as Director For For Management 10 Approve Reappointment and Remuneration For For Management of K.V. Kamath as Non-Executive Chairman 11 Approve Reappointment and Remuneration For For Management of C. Kochhar as Managing Director & CEO 12 Approve Reappointment and Remuneration For For Management of N.S. Kannan as Executive Director & CFO 13 Approve Reappointment and Remuneration For For Management of K. Ramkumar as Executive Director 14 Approve Revision in the Remuneration For For Management of R. Sabharwal, Executive Director INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: NOV 05, 2012 Meeting Type: Special Record Date: SEP 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association For For Management 2 Approve Capital Planning for 2012-2014 For For Management 3 Appoint KPMG Huazhen as Auditors and For For Management Authorize Board to Fix Their Remuneration INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: MAR 20, 2013 Meeting Type: Special Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Malcolm Christopher McCarthy as For For Management Independent Non-Executive Director 2 Elect Kenneth Patrick Chung as For For Management Independent Non-Executive Director 3 Approve 2013 Fixed Assets Investment For For Management Budget 4 Approve Issue of Eligible Tier-2 For For Management Capital Instruments INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: MAY 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2012 Work Report of Board of For For Management Directors 2 Accept 2012 Work Report of Board of For For Management Supervisors 3 Accept Bank's 2012 Audited Accounts For For Management 4 Approve 2012 Profit Distribution Plan For For Management 5 Approve Proposal on Launching the For For Management Engagement of Accounting Firm for 2013 6 Elect Yi Huiman as Director None For Shareholder 7 Elect Luo Xi as Director None For Shareholder 8 Elect Liu Lixian as Director None For Shareholder INFOSYS LTD. Ticker: 500209 Security ID: 456788108 Meeting Date: JUN 15, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 27.00 For For Management Per Share 3 Reelect S.D. Shibulal as Director For For Management 4 Reelect S. Batni as Director For For Management 5 Reelect D.M. Satwalekar as Director For For Management 6 Reelect O. Goswami as Director For For Management 7 Reelect R. Seshasayee as Director For For Management 8 Approve B S R & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 9 Elect L. Puri as Director For For Management 10 Elect N.R.N. Murthy as Director For For Management ITC LTD. Ticker: 500875 Security ID: Y4211T171 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 4.50 Per Share For For Management 3.1 Reelect A. Ruys as Director For Against Management 3.2 Reelect D.K. Mehrotra as Director For Against Management 3.3 Reelect S.B. Mathur as Director For For Management 3.4 Reelect P.B. Ramanujam as Director For For Management 3.5 Reelect A. Baijal as Director For For Management 4 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Reelect S.H. Khan as Director For For Management JIANGXI COPPER COMPANY LTD. Ticker: 00358 Security ID: Y4446C100 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Approve Audited Financial Statements For For Management and Auditors' Report 4 Approve Profit Distribution Proposal For For Management 5 Approve Plan of Incentive Award Fund For For Management Reserve for Senior Management for the Year of 2012 and Authorize Two Directors of the Company to Form a Sub-Committee of the Directors 6 Appoint Deloitte Touche Tohmatsu For For Management Certified Public Accountants LLP (Special General Partnership) and Deloitte Touche Tohmatsu as the Company's Domestic and Overseas Auditors and Authorize Board to Fix Their Remuneration 7a Elect Long Ziping as Director For For Management 7b Elect Liu Fangyun as Director For For Management 8 Authorize Board to Enter into Service For For Management Contract and Letter of Appointment with Each of the Newly Appointed Executive Directors 9 Elect Hu Qingwen as Supervisor For For Management 10 Authorize the Supervisory Committee to For For Management Enter into Service Contract and Letter of Appointment with Hu Qingwen 11 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 12 Approve Amendments to the Articles of For For Management Association 13 Approve Adoption of Jiangxi Copper For For Management Company Limited - Dividend Distribution Policy and 3-year Plan For Shareholder's Return KB FINANCIAL GROUP INC. Ticker: 105560 Security ID: Y46007103 Meeting Date: MAR 22, 2013 Meeting Type: Annual Record Date: DEC 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 600 per Share 2.1 Reelect Lee Kyung-Jae as Outside For Against Management Director 2.2 Reelect Bae Jae-Wook as Outside For Against Management Director 2.3 Reelect Kim Young-Jin as Outside For For Management Director 2.4 Reelect Lee Jong-Cheon as Outside For For Management Director 2.5 Reelect Ko Seung-Hee as Outside For For Management Director 2.6 Elect Kim Young-Kwa as Outside Director For Against Management 2.7 Reelect Lee Young-Nam as Outside For For Management Director 2.8 Reelect Cho Jae-Mok as Outside Director For For Management 3.1 Elect Lee Kyung-Jae as Member of Audit For Against Management Committee 3.2 Reelect Bae Jae-Wook as Member of For Against Management Audit Committee 3.3 Reelect Kim Young-Jin as Member of For For Management Audit Committee 3.4 Reelect Lee Jong-Cheon as Member of For For Management Audit Committee 3.5 Elect Ko Seung-Hee as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KOREA ELECTRIC POWER CORP. Ticker: 015760 Security ID: Y48406105 Meeting Date: DEC 17, 2012 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Moon Ho as Inside Director (CEO) None For Management KOREA ELECTRIC POWER CORP. Ticker: 015760 Security ID: Y48406105 Meeting Date: DEC 17, 2012 Meeting Type: Special Record Date: NOV 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor
